Citation Nr: 0837161	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-25 595	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to May 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was subsequently transferred 
to the RO in Waco, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in September 2007.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to specially adapted 
housing or a special home adaptation grant and automobile and 
adaptive equipment or adaptive equipment only.  He is 
currently service connected for the following: osteoarthritis 
of the right knee evaluated as 40 percent disabling; old 
compression of T12 with mild anterior spurring of T12 and L1 
evaluated as 40 percent disabling; flat feet, hammer toes, 
and calluses, evaluated as 30 percent disabling; post-
operative right acromioclavicular separation evaluated as 10 
percent disabling; osteoarthritis of the left knee evaluated 
as 10 percent disabling; maxillary sinusitis evaluated as 10 
percent disabling; right knee frayed remnant of the medial 
meniscus as a result of degeneration associated with 
osteoarthritis of the right knee evaluated as 10 percent 
disabling; diverticulum of duodenum evaluated as 
noncompensably disabling; and, hiatal hernia with gastro 
esophageal reflux disease previously shown as diverticulum of 
duodenum as noncompensably disabling.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2007).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2007).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2007).
        
Financial assistance may be provided to an "eligible 
person"" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

There is insufficient evidence to determine if the veteran 
suffers from a "loss of use" of one or both lower 
extremities.  The RO should schedule an examination to 
determine whether the veteran suffers from "loss of use" of 
one or both lower extremities, and, if so, whether or not 
this "loss of use" precludes locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one." Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (citing Suttman v. Brown, 5 Vet. App. 127, 
138 (1993) (duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed)).

Accordingly, the case is REMANDED for the following action:
	
	1.  The RO/AMC should schedule an 
examination to determine whether or not the 
veteran suffers from a "loss of use" of one 
or both lower extremities.  The term "loss 
of use" of a foot is defined by 38 C.F.R. 
§ 3.350(c)(2) as that condition where no 
effective function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination will 
be made on the basis of the actual remaining 
function, whether the acts of balance, 
propulsion, etc., could be accomplished 
equally well by am amputation stump with 
prosthesis.  If the veteran suffers from a 
"loss of use" of one or both lower 
extremities, the examiner should also provide 
an opinion as to whether or not that loss of 
use precludes locomotion without the use of 
braces, crutches, canes, or a wheelchair.  
The examiner is requested to provide a 
complete rationale for any opinion offered.
	
2. The RO/AMC will then readjudicate the 
veteran's claims, to include consideration of 
any additional evidence obtained as a result 
of this Remand. If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal. 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




